Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 October 5, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Clean Technology Fund (formerly DWS Climate Change Fund), DWS Enhanced Commodity Strategy Fund and DWS Health Care Fund (collectively, the “Funds”), each a series of DWS Securities Trust (the “Trust”); (Reg. Nos. Reg. Nos. 002-36238, 811-02021) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed on behalf of the Funds pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 112 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement for the Fund and was filed electronically on September 30, 2011. Please direct any comments relating to the Amendment to the undersigned at 617-295-3681. Very truly yours, /s/Laura McCollum Laura McCollum, Esq. Vice President and Counsel Deutsche Investment Management Americas Inc. cc:Adam Schlichtmann, Esq., Ropes and Gray
